In an action to recover dam*599ages, inter alia, for defamation, the plaintiff appeals from an order of the Supreme Court, Nassau County (Velsor, J.), dated May 24, 1985, which granted the respective motions of the defendants Charles Banks and Samuel Zimmer and the cross motion of the defendant Kurt Oppenheimer to dismiss the plaintiffs complaint as to them on the ground of forum non conveniens.
Order affirmed, with one bill of costs.
Special Term properly exercised its discretion in granting the respondents’ respective motions and cross motion for dismissal of the complaint on the ground of forum non conveniens pursuant to CPLR 327 (a). The respondents have met their burden of proof of establishing that New York is not a convenient forum (see, Bader & Bader v Ford, 66 AD2d 642, appeal dismissed 48 NY2d 649). To support their factual allegations, the respondents have demonstrated that a substantial majority of the witnesses and the documentary evidence is located in the Canadian Province of Quebec (see, Bewers v American Home Prods. Corp., 99 AD2d 949, affd 64 NY2d 630). Therefore, despite the fact that the respondents are residents of New York, the convenience of the parties warrants the adjudication of the instant litigation in Quebec (see, Silver v Great Am. Ins. Co., 29 NY2d 356). Bracken, J. P., Brown, Niehoff and Eiber, JJ., concur.